Case 2:21-mj-00019-WED Filed 01/14/21 Page 1 of 6 Document 2
Case 2:21-mj-00019-WED Filed 01/14/21 Page 2 of 6 Document 2
                                 ATTACHMENT A

      The property to be searched are the three electronic devices enumerated below

and currently located at Grafton Police Department, 1981 Washington St. Grafton,

Wisconsin (collectively, the “Subject Devices”):

             a.    Red iPhone, serial number FFWCV6M5PLJP, telephone number
             262-483-1388, IMEI number 356466104270163 (“Subject Device 1”);

             b.    Silver HP Laptop 17-X010DS, Serial Number 8CG6202WYN
             (“Subject Device 2”); and

             c.     Orange 1GB Dane-Elec thumb drive (“Subject Device 3”).




        Case 2:21-mj-00019-WED Filed 01/14/21 Page 3 of 6 Document 2
                                   ATTACHMENT B

      1.       All records on the Subject Devices described in Attachment A that relate

to violations of Title 18, United States Code, Section 1365 (tampering), including:

            a. Any communications or records related to the Moderna COVID-19

               Vaccine,   including   information   concerning   sources,   ingredients,

               formulas, packaging, or labeling for the Moderna COVID-19 Vaccine;

            b. Any browser or other internet activity or browsing history concerning

               the coronavirus or vaccines;

            c. Any information concerning the Moderna COVID-19 Vaccine;

            d. Any and all communications and records related to the manufacturing,

               distribution, or holding of any drugs or vaccines, including the Moderna

               COVID-19 Vaccine.

      2.       Evidence of user attribution showing who used or owned the Subject

Devices at the time the evidence described in this warrant was created, edited, or

deleted, such as logs, phonebooks, saved usernames and passwords, documents, and

browsing history.

      3.       Passwords, encryption keys, and other access that may be necessary to

access the imaging of the Subject Devices.

      4.       Records of or information about the Subject Devices’ Internet activity,

including records of Internet Protocol addresses used and records of Internet activity,

including firewall logs, caches, browser history and cookies, “bookmarked” or




           Case 2:21-mj-00019-WED Filed 01/14/21 Page 4 of 6 Document 2
“favorite” web pages, search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of computer or electronic storage (such as

flash memory or other media that can store data) and any photographic form.




        Case 2:21-mj-00019-WED Filed 01/14/21 Page 5 of 6 Document 2
Case 2:21-mj-00019-WED Filed 01/14/21 Page 6 of 6 Document 2
